DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on9/21/2022 has been entered.
Response to Arguments
Applicant’s arguments, see pg. 11, filed 9/21/2022, with respect to the summary of the Office Action and the Status of the Claims are hereby acknowledged.
Applicant’s arguments, see pg. 11, filed 9/21/2022, with respect to the interview on September 19, 2022 are hereby acknowledged.
Applicant’s arguments, see pg. 11-12, filed 9/21/2022, with respect to the rejection of claims under 35 U.S.C. 103 have been fully considered. The examiner notes that the applicant’s arguments are directed to the newly amended limitations not previously presented. In particular, Applicant has amended the claims to now recite the limitation “identifying a group of multiple content- presentation devices based on the content-presentation devices in the group being tuned to the channel and being associated with the first-content presentation device based on having the first characteristic.” Therefore, a new grounds of rejection will be provided with newly found prior art in order to address the new limitations in the obviousness rejection. 
Claims 15 and 20 will also be rejected as the claims were similarly amended as independent claim 1. Additionally, claims 2-14, 16-18, and 21 will also be rejected as they depend from a rejected base claim.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon; Donald F. US 20120117584 A1 (hereafter Gordon) and in further view of Yang; Jianfeng et al. US 20130263180 A1 (hereafter Yang) and in further view of Neumeier; Zeev et al. US 20200059693 A1 (Provisional 62/718879) (hereafter Neumeier) and in further view of Ashbacher; Andrew US 20180035175 A1 (hereafter Ashbacher).
Regarding claim 1, “a method comprising: identifying an upcoming content-modification opportunity on a channel; responsive to identifying the upcoming content-modification opportunity on the channel, (i) identifying a first content-presentation device based on the first content-presentation device being tuned to the channel and having a first characteristic, the first characteristic being one of a set of predefined characteristics indicative of an issue with timely retrieval of supplemental content for use in connection with performing a content-modification operation, (ii) identifying a group of multiple content- presentation devices based on the content-presentation devices in the group being tuned to the channel and being associated with the first-content presentation device based on having the first characteristic, and (iii) identifying a second content-presentation device based on the second content-presentation device being tuned to the channel and having a second characteristic that is different from the first characteristic” Gordon teaches (Abstract – method and system for presenting additional content at media system; paragraph 0110 customer premise device element 108 communicates unique identifier and control data to the control device in order to determine the best replacement media content wherein para 0114 teaches replacement media content are advertisements based on the content being viewed corresponds to identifying an upcoming content-modification opportunity on a channel; See also. Gordon teaches (para 0105 – customer premise device 108 sends a request indicating selection of a first television channel corresponds to tuning information from a customer premise device indicating a broadcast channel to which the customer premise device is tuned; para 0110 - customer premise device element 108 communicates unique identifier and control data to the control device in order to determine the best replacement media content wherein para 0114 teaches replacement media content are advertisements based on the content being viewed. Regarding identifying a first content-presentation device based on the first content-presentation device being tuned to the channel and having a first characteristic, the first characteristic being one of a set of predefined characteristics indicative of an issue with timely retrieval of supplemental content for use in connection with performing a content-modification operation - Gordon para 172 teaches each user media device’s characteristics are identified (i.e., “…a request for replacement media content may include parameters that enable the Content Replacement System 110 to select advertisements that best match the technical limitations of the Media System 108. Gordon teaches such parameters may include: the video profile (e.g., SD, HD and resolution parameters) and the bandwidth (e.g., data rate) of the network connection. In a complementary implementation, these parameters inform the content replacement server to assist in formatting or transcoding the substitute advertisement video so it is technically compatible with the Media System 108…..” wherein a person of ordinary skill in the art would have reasonably inferred/understood that bandwidth (data rate) is a characteristic affects the timely retrieval of content such as replacement advertisements; Regarding identifying a first and second content-presentation device with a particular group, Gordon para 41 teaches a group of devices having the same characteristic corresponds to mobile devices and a second group of devices having a different characteristic corresponds to televisions; see also para 228 teaches “…parameters that enable the Content Replacement System 110 to select advertisements that best match the technical limitations of the Media System 108. For example, such parameters may include: the video profile (e.g., SD, HD and resolution parameters), the bandwidth (e.g., data rate) of the network connection, and/or the size of the display of the Media System 108, etc”; see also para 0069 – customer premise device element 108 comprises a unique identifier information that is used to uniquely identify the customer premise device element 108 to the control device element 110 wherein element 110, 102, and 106 may be combined as one element such that Gordon teaches the customer premise device 108 provides information identifying the customer premise device to a control device comprising elements 102, 106 and 110. Gordon teaches [0079] A usage data collector 436 for collecting usage data from the media device and storing the usage data in data structures. [0080] A signal adjustment module (e.g., a rateshaper, transcoder, or decoder/encoder pair) for changing the replacement content bandwidth or other characteristics to match the transmission parameters (e.g., the maximum bandwidth) associated with the path in the communication network C 104-C linking the Media System 108 with the Content Replacement System 110. Gordon para 82-85 and 113 further teaches:
In accordance with some embodiments, multiple versions of the same additional content (e.g., 441-A1, 441-A2) are stored in the data structures 438, where each version is configured (e.g., compressed at a different bit rate) for transmission across a communication network (e.g., 104-C) with different network characteristics (e.g., lower or higher bandwidth). As one example, Content A (version 1) 441-A1 is compressed at a low bit rate for transmission across network connections with a low bandwidth (e.g., dial-up internet), while Content A (version 2) is compressed at a high bit rate for transmission across network connections with a high bandwidth (e.g., broadband internet). [0083] Usage data 442 collected by the usage data collector. [0084] Control data 444 (optional) created by the content manager 430. In accordance with some embodiments, the control data 444 includes timing information for use by the Media System 108 and/or the Content Replacement System to determine the timing of communications (e.g., stream switching or other actions). In some embodiments this switching is performed in accordance with timing information included in the control data (e.g., by counting presentation frames such as NTSC video presented at 30 frames/60 fields per second).
[0113] Similarly, a request for replacement media content may include parameters that enable the Content Replacement System 110 to select advertisements that best match the technical limitations of the Media System 108. For example, such parameters may include: the video profile (e.g., SD, HD and resolution parameters) and the bandwidth (e.g., data rate) of the network connection. In a complementary implementation, these parameters inform the content replacement server to assist in formatting or transcoding the substitute advertisement video so it is technically compatible with the Media System 108.

Therefore, regarding “the first characteristic being one of a set of predefined characteristics indicative of an issue with timely retrieval of supplemental content for use in connection with performing a content-modification operation, (ii) identifying a group of multiple content- presentation devices based on the content-presentation devices in the group being tuned to the channel and being associated with the first-content presentation device based on having the first characteristic, and (iii) identifying a second content-presentation device based on the second content-presentation device being tuned to the channel and having a second characteristic that is different from the first characteristic”, Gordon teaches elements that will be utilized for ensuring that the supplemental content is timely received and compatible with the media system 108 devices (e.g., bit rate transmission version, bandwidth data, video profile comprising SD, HD or resolution parameters and the  bandwidth (e.g., data rate) of the network connection, mobile device or televisions). However, Gordon does not use the terms “identifying a group of multiple content- presentation devices based on the content-presentation devices in the group being tuned to the channel and being associated with the first-content presentation device based on having the first characteristic.”
More importantly, Gordon does teach the replacement of a sequence of media content includes replacing a portion of a sequence of media content (e.g., replacing a single embedded interstitial advertisement in a television show) and wherein replacement content is sent via Internet and Gordon teaches using separate networks for transmitting advertisements and broadcast content (see Gordon para 0029, 0034, 0095 and 0119-0120 teaching a network B and a network C for transmitting media content and replacement content wherein replacement content comprises advertisements). Gordon teaches the customer premise device 108 or a second computing system (e.g., 110) is configured to monitor the reception of control data which is taught as comprising indicators for splice insert control data which would be understood by a person of ordinary skill as being utilized for upcoming breaks for replacement content (see para 0129-0130; see also para 0085-0098 – content replacement using control data).  See also para 0132-0135 teaching the control data is concurrently being monitored in the stream of video content as the end-user is viewing a stream of video content wherein the control data is detected in the television broadcast feed wherein the broadcast feed is transmitted on a channel as discussed in para 0033-0034; the media content is transmitted on channels as in para 0105.  Para 0119 – device 108 detects control data of viewed content and communicates information to content replacement system discussed above, and the control data identifying the viewed content is used by the upstream elements to identify replacement content as disclosed in 0171-0174.
Regarding “responsive to (i) identifying the upcoming content-modification opportunity on the channel, (ii) identifying the first content-presentation device being tuned to the channel and having the first characteristic, and (iii) identifying the group of content-presentation devices tuned to the channel and associated with the first content-presentation device, causing first supplemental content to be transmitted to each content-presentation device in the identified group  to facilitate each content-presentation device performing a  respective content-modification operation related to the upcoming content- modification opportunity on the channel, wherein causing the first supplemental content to be transmitted to each content-presentation device occurs before or without being in response to receiving a respective request for supplemental content from the respective content-presentation device; and responsive to receiving a request for supplemental content from the identified second content-presentation device, causing second supplemental content to be transmitted to the identified second content-presentation device, to facilitate the identified second content- presentation device performing a second content-modification operation related to the upcoming content-modification opportunity on the channel” Gordon teaches para 41, 172, 175, 226-231 – determining media system device characteristics and parameters for particular display devices and wherein this characteristics information would be used to select an advertisement that tailor supplemental content and a person of ordinary skill in the art would have understood that each media device with different characteristics/parameters (e.g., mobile devices, televisions) would receive a tailored supplemental content. With respect to “responsive to (i) identifying the upcoming content-modification opportunity on the channel” Gordon teaches that each display device identifies metadata in the stream to identify points where supplemental content is to be inserted.  Although, a person of ordinary skill in the art would reasonably infer that content substitution is determined by an upstream device in advance of the presentation of a particular advertisement based on the teachings of Gordon, and suggests replacement content is transmitted to the display device prior to being displayed because Gordon paras 191-196 and 226-231 and discloses that the information includes an identifier that identifies additional content to be provided to a viewer at a display device. More importantly, with respect to wherein causing the first supplemental content to be transmitted to each content-presentation device occurs before or without being in response to receiving a respective request for supplemental content from the respective content-presentation device; and responsive to receiving a request for supplemental content from the identified second content-presentation device, causing second supplemental content to be transmitted to the identified second content-presentation device, to facilitate the identified second content- presentation device performing a second content-modification operation related to the upcoming content-modification opportunity on the channel.” Gordon para 106-110, 161-162, 169 teaches two different embodiments comprising wherein a media content with advertisements is requested by the end-user and/or wherein the end-user does not send a network request for a first sequence of media content; see also para 113-116, 119 comprising requests; see also para 234 regarding receiving advertisement in advance (i.e., quoting “…in some embodiments, the additional content is located on a local device that is connected to or a part of the Media System 108 (e.g., in local storage such as a digital video recorder), while in other embodiments, the additional content is sent to the Media System 108 by the Content Replacement System 110. In other words, the additional content may either be retrieved in real-time or may have been received by the media system in advance. Additionally, in some embodiments, the additional content is a combination of different content that is rendered in advance or on-the-fly (e.g., in realtime) from some combination of data, text, audio and/or graphic elements….”). See also Gordon [0110] teaching “It should be noted that the media device does not request particular replacement media content. Rather, the media device merely reports a particular set of control data to the Content Replacement System 110, and the Content Replacement System 110 uses the communication from the media device (including one or more of a unique identifier of the media device, and the control data) along with, in some embodiments, additional data stored at the Content Replacement System 110 to determine the best replacement media content. In this way the Content Replacement System 110 can make a sophisticated decision as to what replacement media content is the most suitable for the particular end-user for the particular content replacement opportunity. Moreover, the Media System 108 is not required to do any processing other than extracting the control data and sending it to the Content Replacement System 110.” 
All things considered, Gordon teaches that media system devices 108 can receive advertisements in advance (para 234); that additional content is displayed in real-time based on a delay relating to network latency (para 243); and para 228 teaches taking factors into consideration relating to latency (i.e., timely retrieval of supplemental content) when delivering advertisements “…the content replacement system select advertisements that best match the technical limitations of the Media System 108. For example, such parameters may include: the video profile (e.g., SD, HD and resolution parameters), the bandwidth (e.g., data rate) of the network connection, and/or the size of the display of the Media System 108, etc. In a complementary implementation, these parameters inform the Content Replacement System 110 to assist in formatting/resizing and/or transcoding the additional content (e.g., replacement advertisement, channel recognition bar etc.) so it is technologically compatible with the Media System 108.” Therefore, with respect to the claim limitation relating to causing supplemental content to be transmitted to a content presentation device occurs “before”, as discussed supra (also para 234 regarding receiving advertisement in advance) and/or providing supplemental replacement content based on specific requests, Gordon teaches that some media system devices 108 receive advertisements in advance and other media system devices 108 receive advertisement requests in real-time based on their capabilities/parameters. However, Gordon does not use the term “group” when referring to content presentation devices. 
In an analogous art, Yang teaches the deficiency of Gordon with respect to causing first supplemental content to be transmitted to particular client devices, in a group of client devices, before receiving a request for supplemental content from the identified first content presentation device and Yang further teaches responsive to receiving a request for supplemental content from an identified second content presentation device, transmitting the requested supplemental content to enable the second content presentation device to perform a content modification operation related to an upcoming content modification opportunity. For example, Yang para 15 recognizes a known problem in the art and states “…wherein the technology described reduces the ads server's QPS by pre-fetching ads in a live stream for the clients to display at a later time concurrently. With conventional live streaming, the ads server is unable to adequately provide a vast multitude of live-streaming ads to vast multitude of clients that request such ads nearly concurrently. With the new live streaming technology, a client may pre-fetch ads from the ad server for the client to display later and concurrently with the other clients. This reduces the overall QPS for the ads server. The new technology may save live-streaming providers money by reducing the need to add additional ads servers….” Yang para 39-40, 50-52 teaches providing supplemental content (i.e., ads) when requested by particular devices and also targeting a particular specific group of subscribers by providing supplemental content prior to any requests wherein one particular type of device in a group of devices using a particular network connection (e.g., cellular devices) are provided supplemental prior to any requests for access to a particular ads object, a content server can provide an ads object over the network for storage on the user's local machine. More importantly, Yang dovetails with the teachings of Gordon with respect to delivering supplemental content to client devices based on network connections (see both Yang 42, 44-45, 52 and Gordon para 80-83, 113, 172, 228).
For example, Yang para 52 “To further efficiently use bandwidth, the distribution of the ads object to be stored on a user's local machine, the distribution may be done out of band or based on a balance of network resources. The distribution may occur out of band on a stream that is separate from the main data stream. Furthermore, the distributor of the ad may distribute based on a balance of network resources. The network balance may be both network-aware and stream-aware, taking into account bit rate requirements required to distribute the media object, the available bandwidth between clients and servers, and the like. The network balance may account for a particular user or geographic region, such that the distribution occurs when particular users are less likely to be accessing the network (e.g., distribute when the client is sleeping or idle for a particular amount of time). Network idle time and network type may also be evaluated to determine which type and at what times a distribution of media content most efficiently utilizes available bandwidth.” Compare with Gordon para 113, 172, 228 teaching “Similarly, a request for replacement media content may include parameters that enable the Content Replacement System 110 to select advertisements that best match the technical limitations of the Media System 108. For example, such parameters may include: the video profile (e.g., SD, HD and resolution parameters) and the bandwidth (e.g., data rate) of the network connection. In a complementary implementation, these parameters inform the content replacement server to assist in formatting or transcoding the substitute advertisement video so it is technically compatible with the Media System 108.” However, Yang does not disclose the “associated” devices (i.e., associated with the first-content presentation device based on having the first characteristic) as recited in “identifying a group of multiple content- presentation devices based on the content-presentation devices in the group being tuned to the channel and being associated with the first-content presentation device based on having the first characteristic.
	In an analogous art, Nuemier teaches the deficiency of Gordon and Yang with respect to “associated” devices (i.e., associated with the first-content presentation device based on having the first characteristic) (Nuemier Provisional para 42-47 group of associated devices with a set-top box comprises connected to a home local area network (e.g., tablet, mobile device, computer or other device) and wherein advertisements are pre-delivered to the client devices for local storage; see also para 69-70 detecting opportunities to identify advertisement insertion prior to client device receiving media and providing client device with advertisement content without a request and based on the delay of the associated devices at a particular location).
In an analogous art, Ashbacher provides a motivation to modify Gordon, Yang, and Nuemier (Ashbacher para 24-28 a server for identifying information indicating media content that the electronic device is going to display or is currently displaying in response to the content manager 122 receiving the message, the content manager 122 can query or search the database 123 for available content overlays for the media content. The content manager 122 filters the content overlays using the device information for the electronic device 118 or 120. The content manager 122 can send a content overlay, via the ACR system 124 or 126, to the electronic device 118 or 120.). Ashbacher also recognizes the features of Gordon wherein a display device communicates identified fingerprints from broadcast content in order to identify supplemental tailored content to be inserted into the broadcast content based on the characteristics of the viewer or viewer’s device (para 24-28).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Gordon’s invention for identifying content replacement opportunities in real-time while a viewer watches a particular television channel in order to facilitate the replacement commercials, to targeted content-presentation devices by further incorporating known elements of Yang’s invention for causing first supplemental content to be transmitted to particular client devices, for modification of a video stream, in a group of client devices, before receiving a request for supplemental content from the identified first content presentation device and wherein Yang further teaches responsive to receiving a request for supplemental content from an identified second content presentation device, transmitting the requested supplemental content to enable the second content presentation device to perform a content modification operation related to an upcoming content modification opportunity because the prior art recognizes the benefit of transmitting supplemental content to client devices with similar network capabilities comprising latency and delays wherein Nuemier teaches providing advertisement content to a group of associated devices related to a set-top box wherein the delivery network calculates a delay for a client connection to the network to pre-deliver advertisements to the associated client devices for local storage to improve on situations wherein a large plurality of television systems are tuned to a small subset of available television channels and better manage transmission of content. It would have been obvious before the effective filing date of the claimed invention to modify Gordon, Yang and Nuemier because Ashbacher further recognizes the benefit teaches incorporating a server for identifying content to be displayed by an electronic device in advance of in order to query databases in real-time to identify supplemental content to be displayed with the broadcast content and provided tailored content to each viewer device based on the characteristics of the viewer or viewer’s device. 
Regarding claim 3, “wherein identifying the upcoming content-modification opportunity on the channel comprises: accessing in-band message data from content being transmitted by a content-distribution system on the channel; and using the accessed in-band message data to identify the upcoming content-modification opportunity on the channel” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Gordon para 0132-0135 further teaches the control data is concurrently being monitored in the stream of video content as the end-user is viewing a stream of video content wherein the control data is detected in the television broadcast feed wherein the broadcast feed is transmitted on a channel as discussed in para 0033-0034; the media content is transmitted on channels as in para 0105.   
Regarding claim 4, “wherein having the first characteristic comprises being associated with a download speed that is less than a predefined threshold” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Gordon wherein Gordon teaches distinguishing between dial-up and broadband wherein para 172 teaches each user media device’s characteristics are identified (i.e., “…a request for replacement media content may include parameters that enable the Content Replacement System 110 to select advertisements that best match the technical limitations of the Media System 108. For example, such parameters may include: the video profile (e.g., SD, HD and resolution parameters) and the bandwidth (e.g., data rate) of the network connection. In a complementary implementation, these parameters inform the content replacement server to assist in formatting or transcoding the substitute advertisement video so it is technically compatible with the Media System 108…..”; see also para 80-83- replacement content bandwidth or other characteristics to match the transmission parameters (e.g., the maximum bandwidth) associated with the path in the communication network C 104-C linking the Media System 108 with the Content Replacement System 110. [0081] Data structures 438 for storing data produced by and received by the other modules and instructions described herein, including: [0082] Additional content 440 (e.g., 441-A1, 441-A2, 441-X1, etc.) such as replacement content received from the Replacement Content Provider 112. In accordance with some embodiments, multiple versions of the same additional content (e.g., 441-A1, 441-A2) are stored in the data structures 438, where each version is configured (e.g., compressed at a different bit rate) for transmission across a communication network (e.g., 104-C) with different network characteristics (e.g., lower or higher bandwidth). As one example, Content A (version 1) 441-A1 is compressed at a low bit rate for transmission across network connections with a low bandwidth (e.g., dial-up internet), while Content A (version 2) is compressed at a high bit rate for transmission across network connections with a high bandwidth (e.g., broadband internet). See also prior art made of record but not relied upon Bohn; Jerry W. US 4888638 A (hereafter Bohn) col. 3:61-67 to col. 4:1-65 and col. 10:49-67 to col. 11:1-67 connection characteristic taken into consideration. 
Regarding claim 5, “wherein having the second characteristic comprises being associated with a download speed that is greater than a predefined threshold” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Gordon teaches distinguishing between dial-up and broadband wherein para 172 teaches each user media device’s characteristics are identified (i.e., “…a request for replacement media content may include parameters that enable the Content Replacement System 110 to select advertisements that best match the technical limitations of the Media System 108. For example, such parameters may include: the video profile (e.g., SD, HD and resolution parameters) and the bandwidth (e.g., data rate) of the network connection. In a complementary implementation, these parameters inform the content replacement server to assist in formatting or transcoding the substitute advertisement video so it is technically compatible with the Media System 108…..”; see also para 80-83- replacement content bandwidth or other characteristics to match the transmission parameters (e.g., the maximum bandwidth) associated with the path in the communication network C 104-C linking the Media System 108 with the Content Replacement System 110. [0081] Data structures 438 for storing data produced by and received by the other modules and instructions described herein, including: [0082] Additional content 440 (e.g., 441-A1, 441-A2, 441-X1, etc.) such as replacement content received from the Replacement Content Provider 112. In accordance with some embodiments, multiple versions of the same additional content (e.g., 441-A1, 441-A2) are stored in the data structures 438, where each version is configured (e.g., compressed at a different bit rate) for transmission across a communication network (e.g., 104-C) with different network characteristics (e.g., lower or higher bandwidth). As one example, Content A (version 1) 441-A1 is compressed at a low bit rate for transmission across network connections with a low bandwidth (e.g., dial-up internet), while Content A (version 2) is compressed at a high bit rate for transmission across network connections with a high bandwidth (e.g., broadband internet). See also prior art made of record but not relied upon Bohn; Jerry W. US 4888638 A (hereafter Bohn) col. 3:61-67 to col. 4:1-65 and col. 10:49-67 to col. 11:1-67 connection characteristic taken into consideration. 
Regarding claim 6, “wherein having the first characteristic comprises being associated with a content-transmission delay that is less than a predefined threshold” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 4-5 Gordon teaches taking communication delay into consideration (para 101) and distinguishing between dial-up and broadband wherein para 172 of Gordon also teaches each user media device’s characteristics are identified (i.e., “…a request for replacement media content may include parameters that enable the Content Replacement System 110 to select advertisements that best match the technical limitations of the Media System 108. For example, such parameters may include: the video profile (e.g., SD, HD and resolution parameters) and the bandwidth (e.g., data rate) of the network connection. In a complementary implementation, these parameters inform the content replacement server to assist in formatting or transcoding the substitute advertisement video so it is technically compatible with the Media System 108…..”; see also para 80-83- replacement content bandwidth or other characteristics to match the transmission parameters (e.g., the maximum bandwidth) associated with the path in the communication network C 104-C linking the Media System 108 with the Content Replacement System 110. [0081] Data structures 438 for storing data produced by and received by the other modules and instructions described herein, including: [0082] Additional content 440 (e.g., 441-A1, 441-A2, 441-X1, etc.) such as replacement content received from the Replacement Content Provider 112. In accordance with some embodiments, multiple versions of the same additional content (e.g., 441-A1, 441-A2) are stored in the data structures 438, where each version is configured (e.g., compressed at a different bit rate) for transmission across a communication network (e.g., 104-C) with different network characteristics (e.g., lower or higher bandwidth). As one example, Content A (version 1) 441-A1 is compressed at a low bit rate for transmission across network connections with a low bandwidth (e.g., dial-up internet), while Content A (version 2) is compressed at a high bit rate for transmission across network connections with a high bandwidth (e.g., broadband internet). See also prior art made of record but not relied upon Bohn; Jerry W. US 4888638 A (hereafter Bohn) col. 3:61-67 to col. 4:1-65 and col. 10:49-67 to col. 11:1-67 connection characteristic taken into consideration. 
Regarding claim 7, “wherein having the second characteristic comprises being associated with a content-transmission delay that is greater than a predefined threshold” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 4-6 wherein Gordon teaches taking communication delay and network latency into consideration (para 101, 153, 158, 197, 200, 205, 212, 243) and distinguishing between dial-up and broadband wherein para 172 of Gordon also teaches each user media device’s characteristics are identified (i.e., “…a request for replacement media content may include parameters that enable the Content Replacement System 110 to select advertisements that best match the technical limitations of the Media System 108. For example, such parameters may include: the video profile (e.g., SD, HD and resolution parameters) and the bandwidth (e.g., data rate) of the network connection. In a complementary implementation, these parameters inform the content replacement server to assist in formatting or transcoding the substitute advertisement video so it is technically compatible with the Media System 108…..”; see also para 80-83- replacement content bandwidth or other characteristics to match the transmission parameters (e.g., the maximum bandwidth) associated with the path in the communication network C 104-C linking the Media System 108 with the Content Replacement System 110. [0081] Data structures 438 for storing data produced by and received by the other modules and instructions described herein, including: [0082] Additional content 440 (e.g., 441-A1, 441-A2, 441-X1, etc.) such as replacement content received from the Replacement Content Provider 112. In accordance with some embodiments, multiple versions of the same additional content (e.g., 441-A1, 441-A2) are stored in the data structures 438, where each version is configured (e.g., compressed at a different bit rate) for transmission across a communication network (e.g., 104-C) with different network characteristics (e.g., lower or higher bandwidth). As one example, Content A (version 1) 441-A1 is compressed at a low bit rate for transmission across network connections with a low bandwidth (e.g., dial-up internet), while Content A (version 2) is compressed at a high bit rate for transmission across network connections with a high bandwidth (e.g., broadband internet). See also Ashbacher para 63, 71 teaching latency considerations.
   Regarding claim 8, “wherein having the first characteristic comprises being associated with a first predefined end-user demographic attribute” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 4-7 wherein Gordon teaches para 115 A request for replacement media content may also include parameters that enable the Content Replacement System 110 to select advertisements that target the viewer based on the viewer demographic. See also Ashbacher para 37 teaching utilizing demographic data.
   Regarding claim 9, “wherein having the second characteristic comprises being associated with a second predefined end-user demographic attribute” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 4-8 wherein Gordon teaches para 115-116 - a request for replacement media content may also include parameters that enable the Content Replacement System 110 to select advertisements that target the viewer based on the viewer demographic, psychographic or behavioral information. These parameters enable the Content Replacement System 110 to select advertisements that best match the interests of the viewer based on the viewer's demographic information. A person of ordinary skill in the art would have reasonably inferred that viewers with different targeted demographics receive different replacement content as the replacement content is performed on a granular level.  See also Ashbacher para 37 teaching utilizing demographic data.
   Regarding claim 10, “wherein identifying the first content-presentation device based on the first content-presentation device being tuned to the channel and having the first characteristic comprises identifying a first set of content-presentation devices comprising multiple content-presentation devices” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 3-9 wherein based on the teachings of Gordon, a person of ordinary skill would have reasonably inferred that every user media device receives tailored supplemental content for every available insertion point wherein every person watching the same content channel would be considered group and wherein Gordon further teaches para 48, 55-69, 76, 85, 148, 159-165 – media device 108 receives replacement content (i.e., supplemental content) including fingerprints from the Replacement Content Provider in order to facilitate advertisement presentation at the user’s media device; see also Gordon para 175, 231 – determining media system location relating to a group (e.g., zip code) and wherein this location information would be used to select an advertisement that targets the derived location and a person of ordinary skill in the art would have understood that each media device at a different address would receive a tailored supplemental content. See also Ashbacher Fig. 1 and para 23-43 user location 112 comprises a group of viewer devices at a particular location. 
Regarding claim 11, “wherein identifying the second content-presentation device based on the second content-presentation device being tuned to the channel and having the second characteristic comprises identifying a second set of content-presentation devices comprising multiple content-presentation devices” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 3-9 wherein based on the teachings of Gordon, a person of ordinary skill would have reasonably inferred that every user media device receives tailored supplemental content for every available insertion point wherein every person watching the same content channel would be considered group and wherein Gordon further teaches para 48, 55-69, 76, 85, 148, 159-165 – media device 108 receives replacement content (i.e., supplemental content) including fingerprints from the Replacement Content Provider in order to facilitate advertisement presentation at the user’s media device; see also Gordon para 175, 231 – determining media system location relating to a group (e.g., zip code) and wherein this location information would be used to select an advertisement that targets the derived location and a person of ordinary skill in the art would have understood that each media device at a different address would receive a tailored supplemental content. See also Ashbacher Fig. 1 and para 23-43 user location 112 comprises a group of viewer devices at a particular locations teaches particular locations can have a particular set of user devices associated with a particular characteristic (e.g., geography).
   Regarding claim 12, “further comprising transmitting to the identified first content-presentation device reference fingerprint data to further facilitate the identified first content-presentation device performing the first content-modification operation related to the upcoming content-modification opportunity on the channel” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 3-11 wherein based on the teachings of Gordon, a person of ordinary skill would have reasonably inferred that every user media device receives tailored supplemental content for every available insertion point wherein every person watching the same content channel would be considered group and wherein Gordon further teaches para 48, 55-69, 76, 85, 148, 159-165 – media device 108 receives replacement content (i.e., supplemental content) including fingerprints from the Replacement Content Provider in order to facilitate advertisement presentation at the user’s media device; see also Gordon para 175, 231 – determining media system location relating to a group (e.g., zip code) and wherein this location information would be used to select an advertisement that targets the derived location and a person of ordinary skill in the art would have understood that each media device at a different address would receive a tailored supplemental content. See also Ashbacher teaches para 24-28 a server for identifying information indicating media content that the electronic device is going to display or is currently displaying in response to the content manager 122 receiving the message, the content manager 122 can query or search the database 123 for available content overlays for the media content. The content manager 122 filters the content overlays using the device information for the electronic device 118 or 120. The content manager 122 can send a content overlay, via the ACR system 124 or 126, to the electronic device 118 or 120.).
   Regarding claim 13, “further comprising transmitting to the identified second content-presentation device reference fingerprint data to further facilitate the identified second content-presentation device performing the second content-modification operation related to the upcoming content-modification opportunity on the channel” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 3-12 wherein based on the teachings of Gordon, a person of ordinary skill would have reasonably inferred that every user media device receives tailored supplemental content for every available insertion point wherein every person watching the same content channel would be considered group and wherein Gordon further teaches para 48, 55-69, 76, 85, 148, 159-165 – media device 108 receives replacement content (i.e., supplemental content) including fingerprints from the Replacement Content Provider in order to facilitate advertisement presentation at the user’s media device; see also Gordon para 175, 231 – determining media system location relating to a group (e.g., zip code) and wherein this location information would be used to select an advertisement that targets the derived location and a person of ordinary skill in the art would have understood that each media device at a different address would receive a tailored supplemental content. See also Ashbacher teaches para 24-28 a server for identifying information indicating media content that the electronic device is going to display or is currently displaying in response to the content manager 122 receiving the message, the content manager 122 can query or search the database 123 for available content overlays for the media content. The content manager 122 filters the content overlays using the device information for the electronic device 118 or 120. The content manager 122 can send a content overlay, via the ACR system 124 or 126, to the electronic device 118 or 120.).
   Regarding claim 14 “wherein the group is a first group, and the method further comprises: responsive to identifying the upcoming content-modification opportunity on the channel, identifying a second group of multiple content-presentation devices, wherein the identifying is based on the content-presentation devices in the second group being tuned to the channel and having a second characteristic that is different from the first characteristic; and for each content-presentation device in the identified second group, responsive to receiving a respective request for supplemental content from that content-presentation device, causing respective supplemental content to be transmitted to that content-presentation device, to facilitate that content-presentation device performing a respective content-modification operation related to the upcoming content-modification opportunity on the channel” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Gordon teaches (para 0105 – customer premise device 108 sends a request indicating selection of a first television channel corresponds to tuning information from a customer premise device indicating a broadcast channel to which the customer premise device is tuned; para 0110 - customer premise device element 108 communicates unique identifier and control data to the control device in order to determine the best replacement media content wherein para 0114 teaches replacement media content are advertisements based on the content being viewed. Gordon para 172 teaches each user media device’s characteristics are identified (i.e., “…a request for replacement media content may include parameters that enable the Content Replacement System 110 to select advertisements that best match the technical limitations of the Media System 108. For example, such parameters may include: the video profile (e.g., SD, HD and resolution parameters) and the bandwidth (e.g., data rate) of the network connection. In a complementary implementation, these parameters inform the content replacement server to assist in formatting or transcoding the substitute advertisement video so it is technically compatible with the Media System 108…..”; see also  para 0069 – customer premise device element 108 comprises a unique identifier information that is used to uniquely identify the customer premise device element 108 to the control device element 110 wherein element 110, 102, and 106 may be combined as one element such that Gordon teaches the customer premise device 108 provides information identifying the customer premise device to a control device comprising elements 102, 106 and 110.  Gordon teaches the replacement of a sequence of media content includes replacing a portion of a sequence of media content (e.g., replacing a single embedded interstitial advertisement in a television show) and wherein replacement content is sent via Internet and Gordon teaches using separate networks for transmitting advertisements and broadcast content (see Gordon para 0029, 0034, 0095 and 0119-0120 teaching a network B and a network C for transmitting media content and replacement content wherein replacement content comprises advertisements). Gordon teaches the customer premise device 108 or a second computing system (e.g., 110) is configured to monitor the reception of control data which is taught as comprising indicators for splice insert control data which would be understood by a person of ordinary skill as being utilized for upcoming breaks for replacement content (see para 0129-0130; see also para 0085-0098 – content replacement using control data).  See also para 0132-0135 teaching the control data is concurrently being monitored in the stream of video content as the end-user is viewing a stream of video content wherein the control data is detected in the television broadcast feed wherein the broadcast feed is transmitted on a channel as discussed in para 0033-0034; the media content is transmitted on channels as in para 0105.  Para 0119 – device 108 detects control data of viewed content and communicates information to content replacement system discussed above, and the control data identifying the viewed content is used by the upstream elements to identify replacement content as disclosed in 0171-0174. Gordon teaches para 161-166 – embodiments wherein a request to the Content Replacement System 110 for replacement media content includes the fingerprint but in cases wherein the Media System 108 has higher download bandwidth than upload bandwidth, the Media System 108 receives supplemental content prior to transmitting a request for replacement content; see also para 68-69 – media system 108 stores additional and replacement content in local storage; Gordon para 196 - In some embodiments, this information is the additional content (e.g., a channel recognition bar, a replacement advertisement, etc.); while in other embodiments, this information includes an identifier that identifies additional content already stored at the Media System 108 for display at the Media System 108. See also Gordon teaches para 48, 55-69, 76, 85, 148, 159-165 – media device 108 receives replacement content (i.e., supplemental content) from the Replacement Content Provider in order to facilitate advertisement presentation at the user’s media device; see also Gordon para 175, 231 – determining media system location relating to a group (e.g., zip code) and wherein this location information would be used to select an advertisement that targets the derived location and a person of ordinary skill in the art would have understood that each media device at a different address would receive a tailored supplemental content. See also Ashbacher Fig. 1 and para 23-43 user location 112 comprises a group of viewer devices at a particular location. 
Whereas Gordon clearly recognizes a known problem transmitting different content using different methods based on a receiving devices’ capabilities (para 82-85, 113), Gordon does not specify that an independent server identifies upcoming content-modification without the message from the viewer device as claimed using the same terms. Although, a person of ordinary skill in the art would reasonably infer that content substitution is determined by an upstream device based on the teachings of Gordon, and suggests replacement content is the provided to the viewer device because Gordon’s teachings in the rejection of claim 1 disclose providing supplemental content at particular insertion points of the broadcast content.
In an analogous art, Yang teaches the deficiency of Gordon with respect to causing first supplemental content to be transmitted to particular client devices, in a group of client devices, before receiving a request for supplemental content from the identified first content presentation device and Yang further teaches responsive to receiving a request for supplemental content from an identified second content presentation device, transmitting the requested supplemental content to enable the second content presentation device to perform a content modification operation related to an upcoming content modification opportunity. For example, Yang para 15 recognizes a known problem in the art and states “…wherein the technology described reduces the ads server's QPS by pre-fetching ads in a live stream for the clients to display at a later time concurrently. With conventional live streaming, the ads server is unable to adequately provide a vast multitude of live-streaming ads to vast multitude of clients that request such ads nearly concurrently. With the new live streaming technology, a client may pre-fetch ads from the ad server for the client to display later and concurrently with the other clients. This reduces the overall QPS for the ads server. The new technology may save live-streaming providers money by reducing the need to add additional ads servers….” Yang para 39-40, 50-52 teaches providing supplemental content (i.e., ads) when requested by particular devices and also targeting a particular specific group of subscribers by providing supplemental content prior to any requests wherein one particular type of device in a group of devices using a particular network connection (e.g., cellular devices) are provided supplemental prior to any requests for access to a particular ads object, a content server can provide an ads object over the network for storage on the user's local machine. More importantly, Yang dovetails with the teachings of Gordon with respect to delivering supplemental content to client devices based on network connections (see both Yang 42, 44-45, 52 and Gordon para 80-83, 113, 172, 228).
For example, Yang para 52 “To further efficiently use bandwidth, the distribution of the ads object to be stored on a user's local machine, the distribution may be done out of band or based on a balance of network resources. The distribution may occur out of band on a stream that is separate from the main data stream. Furthermore, the distributor of the ad may distribute based on a balance of network resources. The network balance may be both network-aware and stream-aware, taking into account bit rate requirements required to distribute the media object, the available bandwidth between clients and servers, and the like. The network balance may account for a particular user or geographic region, such that the distribution occurs when particular users are less likely to be accessing the network (e.g., distribute when the client is sleeping or idle for a particular amount of time). Network idle time and network type may also be evaluated to determine which type and at what times a distribution of media content most efficiently utilizes available bandwidth.” Compare with Gordon para 113, 172, 228 teaching “Similarly, a request for replacement media content may include parameters that enable the Content Replacement System 110 to select advertisements that best match the technical limitations of the Media System 108. For example, such parameters may include: the video profile (e.g., SD, HD and resolution parameters) and the bandwidth (e.g., data rate) of the network connection. In a complementary implementation, these parameters inform the content replacement server to assist in formatting or transcoding the substitute advertisement video so it is technically compatible with the Media System 108.”
However, Yang does not disclose the “associated” devices (i.e., associated with the first-content presentation device based on having the first characteristic) as recited in “identifying a group of multiple content- presentation devices based on the content-presentation devices in the group being tuned to the channel and being associated with the first-content presentation device based on having the first characteristic.
	In an analogous art, Nuemier teaches the deficiency of Gordon and Yang with respect to “associated” devices (i.e., associated with the first-content presentation device based on having the first characteristic) (Nuemier Provisional para 42-47 group of associated devices with a set-top box comprises connected to a home local area network (e.g., tablet, mobile device, computer or other device) and wherein advertisements are pre-delivered to the client devices for local storage; see also para 69-70 detecting opportunities to identify advertisement insertion prior to client device receiving media and providing client device with advertisement content without a request and based on the delay of the associated devices at a particular location).
Ashbacher teaches a motivation to modify Gordon and Yang (Ashbacher para 24-28 a server for identifying information indicating media content that the electronic device is going to display or is currently displaying in response to the content manager 122 receiving the message, the content manager 122 can query or search the database 123 for available content overlays for the media content. The content manager 122 filters the content overlays using the device information for the electronic device 118 or 120. The content manager 122 can send a content overlay, via the ACR system 124 or 126, to the electronic device 118 or 120.). Ashbacher also recognizes the features of Gordon wherein a display device communicates identified fingerprints from broadcast content in order to identify supplemental tailored content to be inserted into the broadcast content based on the characteristics of the viewer or viewer’s device (para 24-28). See also Ashbacher Fig. 1 and para 23-43 user location 112 comprises a group of viewer devices at a particular location.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Gordon’s invention for identifying content replacement opportunities in real-time while viewers utilizing heterogenous devices or similarly situated devices groups receiving a particular television channel in order to facilitate the replacement commercials, to targeted content-presentation devices as a group, which have been preloaded or delivered in real-time by further incorporating known elements of Yang’s invention for causing first supplemental content to be transmitted to particular client devices, for modification of a video stream, in a group of client devices, before receiving a request for supplemental content from the identified first content presentation device and wherein Yang further teaches responsive to receiving a request for supplemental content from an identified second content presentation device, transmitting the requested supplemental content to enable the second content presentation device to perform a content modification operation related to an upcoming content modification opportunity because the prior art recognizes the benefit of transmitting supplemental content to client devices with similar network capabilities comprising latency and delays wherein Neumeier and Ashbacher further teaches incorporating a server for identifying content to be displayed by an electronic device in advance of in order to query databases in real-time to identify supplemental content to be displayed with the broadcast content and provided tailored content to each viewer device based on the characteristics of the viewer or viewer’s device. Ashbacher’s invention for determining which client media devices are related to a particular network characteristic to present substitute/replacement content in real-time and to each independent viewer device and allow advertisers to reach very specific viewers. 
   Regarding the system claims 15-18 the claims are grouped and rejected with the method claims 1, 3-14 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1, 3-14 and because the steps of the method are easily converted into elements of computer system by one of ordinary skill in the art. 
   Regarding the non-transitory computer readable media claim 20, the claim is grouped and rejected with the method claims 1, 3-14 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1, 3-14 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art.
Regarding claim 21, “wherein identifying a first content-presentation device based on the first content-presentation device being tuned to the channel and being associated with a group of content presentation devices having a first characteristic, comprises: mapping stored data representing at least one identifier associated with the first content- presentation device having the first characteristic to the group of presentation devices” is further rejected on obviousness ground as discussed in the rejection of claim 1 based on the combination of Gordon, Yang, Neumeier, and Ashbacher wherein Gordon para 113, 116-117, 175-176, 231-232 further teaches back-end mapping media system 108 device information comprising content distributor, manufacturer, and/or service provider; see also para 227-228 – Content replacement system utilizes device profiles related to parameters for delivering supplemental content based on the characteristics of the client device (i.e., technical limitations comprising video profile/resolution parameters, bandwidth/data rate of the network connection, and/or display size for formatting/resizing and/or transcoding. See also Yang para 45 client profile 232 maintained by any appropriate entity dovetails with the teachings of Gordon relating to a back-end mapping media system 108 device information. 

   Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon; Donald F. US 20120117584 A1 (hereafter Gordon) and in further view of Yang; Jianfeng et al. US 20130263180 A1 (hereafter Yang) and in further view of Neumeier; Zeev et al. US 20200059693 A1 (Provisional 62/718879) (hereafter Neumeier) and in further view of and in further view of Ashbacher; Andrew  US 20180035175 A1 (hereafter Ashbacher) and in further view of McMillan; F. Gavin US 20140282671 A1 (hereafter McMillan).
   Regarding claim 2, whereas Gordon discloses using extracted data to identify content, Gordon and Yang are silent with respect to “wherein identifying the upcoming content-modification opportunity on the channel comprises: accessing broadcast schedule data associated with the channel; and using the accessed broadcast schedule data to identify the upcoming content-modification opportunity on the channel.” See Ashbacher para 76 utilizing schedule data for content feed in parallel with indexing the media content. The motivation to modify Gordon, Yang and Neumeier and Ashbacher is further evidenced in McMillan teaches (para 57 - used in combination with a schedule of media to match a media source and time to the schedule (which includes a mapping of media sources and times to media and/or media identifiers) to determine a corresponding media identifier).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Gordon, Yang, Neumeier and Ashbacher for identifying content replacement opportunities in real-time while a viewer watches a particular television channel in order to facilitate the replacement commercials, to targeted content-presentation devices, which have been preloaded or delivered in real-time by further incorporating known elements of McMillan’s invention for concurrently monitoring watermarks/signatures to identify media content identifiers to identify placement of commercials and non-program media to targeted content-presentation devices in combination with schedule of media in order to improve the accuracy of identified content. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421